DETAILED ACTION
	This action is responsive to 09/01/2022.
	Prior objections to the specification, claims 1-2, and claim 17 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light-emitting diode display device and a manufacturing method thereof that reduces or avoids color shift on both sides of a pixel area when the pixel area emits light.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An array substrate, comprising: a base substrate; a wiring layer and an effective light-emitting layer formed and stacked on the base substrate sequentially; a planarization layer between the wiring layer and the effective light-emitting layer; and an interlayer dielectric layer between the base substrate and wiring layer, wherein the wiring layer comprises a first wiring and a second wiring, the first wiring and the second wiring are formed on a surface of the interlayer dielectric layer facing away from the base substrate, the second wiring is floating or is connected to an initialization voltage signal, an orthographic projection of the first wiring on the base substrate is overlapped with an orthographic projection of the effective light-emitting layer on the base substrate to form a first overlapping area, an orthographic projection of the second wiring on the base substrate is overlapped with the orthographic projection of the effective light-emitting layer on the base substrate to form a second overlapping area, the orthographic projection of the second wiring on the base substrate is partially overlapped with the second overlapping area, and the first overlapping area and the second overlapping area are respectively located on both sides of a central line of the orthographic projection of the effective light-emitting layer on the base substrate, and wherein a surface of the planarization layer facing away from the base substrate is in a horizontal state and is substantially parallel to the base substrate.” Similar limitations are also recited in independent claim 17. 
Claims 2-12, 15-16, and 18-20 variously depend from and further limit claims 1 and 17, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627